Citation Nr: 0413781	
Decision Date: 05/28/04    Archive Date: 06/02/04	

DOCKET NO.  02-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg/ankle 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for an ear disorder. 

4.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg. 

5.  Entitlement to service connection for residuals of a 
shrapnel wound of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
(The veteran's claims file was transferred to the RO in 
Cleveland for adjudication by the Tiger Team, and was 
subsequently returned to the RO in Waco, Texas, following 
adjudication.)  The veteran, who had active service from 
August 1942 to October 1945, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claims.  For 
reasons that will be specified below, the Board is of the 
opinion that the veteran should be afforded a VA examination 
in connection with his claims.

With respect to the claim for service connection for a right 
leg/ankle disorder, the Board notes that service medical 
records show the veteran apparently sustained an injury to 
his right ankle in July 1944.  While there are no 
contemporaneous medical records of treatment the veteran 
received, an entry dated in July 1944 shows the veteran was 
referred for an X-ray of his right ankle.  It was indicated 
there was no evidence of a fracture or dislocation of the 
right ankle, but the fact that the veteran was referred for 
an X-ray of his right ankle suggests that the injury was 
serious enough to merit further inquiry.  The Board 
acknowledges that while the veteran testified that he had no 
further problems with his right ankle during service, the 
veteran also testified that that same ankle had been giving 
him problems since his separation from service.  Given the 
service injury and the veteran's testimony as to continuity 
of symptomatology, the Board is of the opinion that the 
veteran should be afforded an examination of his right leg 
and ankle in order to ascertain the nature and etiology of 
any disorders that may be present.

With respect to the veteran's claims for service connection 
for hearing loss and an ear disorder, the veteran testified 
that he acquired an ear infection during service and that his 
hearing loss is a result of this ear infection.  The Board 
would also observe that the veteran testified that he 
sustained shrapnel wounds as a result of enemy bombings and 
thus, the issue of hearing loss as a result of acoustic 
trauma would appear to be a viable issue.  Therefore, a VA 
examination would be helpful in delineating the etiology of 
any hearing loss that may be present.  

With respect to the veteran's claims for service connection 
for left leg and right middle finger disorders, the veteran 
contends that he sustained shrapnel wounds of each and that 
he received relatively minor treatment, apparently consisting 
of stitches.  While it is not clear whether the provisions of 
38 U.S.C.A. § 1154(b) are applicable in this case, the Board 
believes that an examination would be helpful to ascertain 
whether the veteran has any residuals of the injuries he 
reports he sustained during service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.

2.  The RO should obtain portions of the 
veteran's personnel records that show his 
duty assignments and the locations of 
those assignments.  After obtaining these 
records the RO should determine whether 
the provision of 38 U.S.C.A. § 1154(b) 
are applicable in this case.  

3.  The veteran should be contacted and 
be requested to specify the treatment he 
received for his right leg/ankle, hearing 
loss, ears, left leg and right middle 
finger since his separation from service.  
The veteran should be requested to 
provide an authorization for release of 
medical records for any treatment he 
received.

4.  The veteran should be afforded an 
examination of his right and left legs 
and right hand to ascertain the nature 
and etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated following 
separation from service, and offer an 
opinion as to whether the veteran has a 
right leg/ankle disorder, a left leg 
disorder or a disorder of the right 
middle finger that is causally or 
etiologically related to service.  In 
particular, the examiner should offer an 
opinion as to whether the veteran has a 
right ankle disorder that is related to 
the injury the veteran sustained in July 
1944.  In addition, the examiner should 
comment on whether the veteran has a left 
leg and right middle finger disorder that 
is consistent with a shrapnel wound as 
the veteran contends he sustained during 
service.  A clear rationale for all 
opinions would be helpful in a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.  

5.  The veteran should be afforded an 
examination of his ears in order to 
ascertain the nature and etiology of any 
disorder that may be present, including 
the presence of hearing loss.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated following 
separation from service, and following 
this review and the examination, offer 
comments and an opinion as to whether the 
veteran has residuals of an ear infection 
he reports he sustained during service.  
The examiner should also comment as to 
the etiology of the veteran's hearing 
loss, and in particular, whether any 
currently diagnosed hearing loss is 
causally or etiologically related to the 
ear infection the veteran acquired during 
service or to loud noise he may have been 
exposed to during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


